EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Caleb Pollack, Reg. No. 37,912 on April 29, 2021. The telephone interview was simply to address minor informality issues outstanding in the claims, and no substantive amendments were discussed.
The claim amendments presented below are made with reference to the claims and line numbers of the claims as the claims were presented in the Amendment filed February 26, 2021.

In claim 1, line 18, the word “the” has been deleted from the phrase "from the ratings.”

In claim 5, lines 1-2, the phrase “an evaluation question,” has been deleted and is replaced by the phrase “one of the evaluation questions.”

In claim 8, line 17, the word “the” has been deleted from the phrase "from the ratings.”



In claim 18, line 3, the word “evaluation” is inserted before the word “questions.”

In claim 20, line 4, the word “a” has been deleted and is replaced by the word “the.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The amendments to the claims presented in the Amendment filed February 26, 2021 (herein “Amendment”), have overcome all outstanding objections and 35 U.S.C. 112(b) rejections to the claims. Applicant’s amendments in the Amendment have amended the independent claims 1, 8 and 15 to include the limitations of claims 7 and 14, which were indicated as allowable in the Non-Final Office Action mailed February 17, 2021 (herein “Non-Final Action”).
Regarding claims 1, 8, 15, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest the specific evaluation for the variance between an agent rating and an evaluator rating in a computerized interaction evaluation process as specifically claimed, and all supporting limitations thereof. The detailed reasons for allowance regarding the cited art is already of record— see pages 23-24 of the Non Final Action.
Additionally, upon conducting a final search in preparation for the present Notice of Allowance, an additional reference, Vymenets et al., US 2016/0350699 was found. Vymenets is directed towards providing a system that allows a forms manager of a customer contact center to generate a question for an evaluation form, and generate the evaluation form when the agent is working. (Vymenets Abstract). While Vymenets teaches that a variance can be displayed (presumably calculated then) for the variance between a baseline average score for each evaluator, this variance is different than the variance calculated in the claims of the present Application. Moreover, Vymenets does not actually disclose any specific algorithm by which they calculate a variance. Therefore, the claims of the present Application patentably distinguish over Vymenets.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656